EXHIBIT 10.2




THE COCA-COLA COMPANY
2014 EQUITY PLAN
STOCK OPTION AGREEMENT


Account Number:


The Coca‑Cola Company ("KO") hereby grants to the optionee named below Options
to purchase KO Stock at the option price per share set forth below, subject to
the provisions of this Stock Option Agreement, including any country‑specific
provisions for the optionee's country in the appendix attached hereto (the
"Appendix," together with the Stock Option Agreement, the "Agreement") and The
Coca-Cola Company 2014 Equity Plan (the "Plan").


Optionee's Name:
Number of Options Granted, each for One Share of KO Stock:
Option Price per Share:
Option Offer Date for Belgium:
Option Grant Date:
Option Expiration Date:
Vesting Schedule:


Capitalized terms not otherwise defined in this Agreement shall have the meaning
provided in the Plan. The Plan is incorporated into, and made a part of, this
Agreement.


1.
When Options can be exercised.

(a)
General provisions.

(i)    No Option may be exercised until it has vested.
(ii)    No Option shall be exercisable prior to the first anniversary of the
grant date, except in the event of a Change in Control, death or Disability
resulting in a termination of employment.
(iii)    Except as is otherwise explicitly provided in this Agreement and the
Plan, non-vested Options are forfeited immediately following termination of
employment for any reason, and vested Options expire the earlier of: a) six
months following termination of employment for any reason, and b) the Expiration
Date noted in the Option.
(iv)    Except as is otherwise explicitly provided in this Agreement and the
Plan, once an Option has vested, it may be exercised until it expires. Unless
otherwise provided in the Plan or in this Agreement, the Options expire on the
Option expiration date noted above.
(vi)    Notwithstanding any provision to the contrary in the Plan or in this
Agreement, in the event of the optionee’s violation of Section 6 below, the
Options will expire immediately at the time of such violation.
(b)
Specific provisions. Except as otherwise provided in the Plan or in this
Agreement, one fourth of the number of Options covered by this Agreement shall
vest on each of the first, second, third and fourth anniversaries of the grant
date.

2.
Employment Events.

(a)
The following chart describes the impact on vesting and the exercise period of
certain events.



   Event 
Impact on Vesting
Impact on Exercise Period
Disability
Options continue to vest if employee is still employed.
Option expiration date provided in Agreement continues to apply.
Employment with the Company or a Subsidiary terminates because of Disability
All Options become immediately vested.
Option expiration date provided in Agreement continues to apply.
Employee is involuntary terminated from the Company or a Subsidiary after
attaining age 50 and completing 10 Years of Service because of reduction in
workforce, internal reorganization, or job elimination and employee signs a
release of all claims and, if requested, an agreement on confidentiality and
competition


Options held at least 12 months continue to vest for four years from termination
date in accordance with the Option vesting schedule provided in the Agreement.
Options held less than 12 months are forfeited.
Expires upon earlier of (1) four years from termination date, or (2) the Option
expiration date provided in the Agreement.
Employment with the Company or a Subsidiary terminates after attaining age 60
and completing 10 Years of Service
Options held at least 12 months become immediately vested. Options held less
than 12 months are forfeited.
Option expiration date provided in Agreement continues to apply.
Employment with the Company or a Subsidiary terminates because of death
All Options become immediately vested.
Right of executor or administrator of estate to exercise Options terminates on
earlier of (1) five years from the date of death, or (2) the Option expiration
date provided in the Agreement.
Employment with the Company or a Subsidiary involuntarily terminates for reason
other than for cause within one year after a Change in Control
Award shall be treated as described in the Plan.
Award shall be treated as described in the Plan.
Employment with the Company or a Subsidiary terminates for any other reason
Unvested Options are forfeited.
Expires upon earlier of (1) six months from termination date, or (2) the Option
expiration date provided in the Agreement.
US military leave
Vesting continues during leave.
Option expiration date provided in the Agreement continues to apply.
Unpaid leave of absence pursuant to published Company policy of 12 months or
less
Vesting continues during leave.
Option expiration date provided in the Agreement continues to apply.
Transfer, at Company’s discretion, to an Affiliate that is not a Subsidiary
Vesting continues after move.
Option expiration date provided in the Agreement continues to apply.
Transfer to a Subsidiary
Vesting continues after move.
Option expiration date provided in the Agreement continues to apply.
Optionee’s employer is no longer an Affiliate under the terms of the Plan (this
constitutes a termination of employment under the Plan)
Unvested Options are forfeited.
Expires upon earlier of (1) six months from termination date or (2) Option
expiration date provided in the Agreement.
Employment with an Affiliate terminates for any reason
Unvested Options are forfeited.
Expires upon earlier of (1) six months from termination date or (2) Option
expiration date provided in the Agreement.
Death after termination but before option has expired. Note: Termination of
employment may have resulted in a change to the original Option expiration date
provided in the grant
Not applicable
Right of executor or administrator of estate terminates on earlier of (1) five
years from the date of death, or (2) the Option expiration date that applied at
the date of death.

    
(b)
“Years of Service” for purposes of this agreement means “Years of Vesting
Service” as that term is defined in The Coca-Cola Company Pension Plan,
regardless of whether the optionee is a participant in that plan.

(c)
Committee Discretion to Establish Different Terms. Notwithstanding the foregoing
provisions, the Committee may, at its sole discretion, establish different terms
and conditions pertaining to the effect of an optionee’s termination on the
expiration or exercisability of Options at the time of grant or on the
expiration or exercisability of outstanding Options. However, no Option can have
a term of more than ten years.

3.
How to exercise the Options. In order to exercise an Option, it must be vested
and must not have expired, and the optionee must do the following:

(a)
Pay the option price. The optionee must pay the option price. The optionee shall
be informed of the acceptable form and method of payment at or before the time
the optionee informs KO of his or her intention to exercise the Option. The
acceptable forms and methods of payment of the option price may include payment
in cash, pursuant to a cashless exercise authorized by KO, or by delivery,
through attestation, of shares of KO Stock owned by the optionee. Not all forms
and methods of payment are available in every country. The value of any shares
delivered to pay the option price shall be computed on the basis of the most
recent reported market price at which a share of KO Stock shall have been sold
prior to the time of processing the optionee's election to deliver shares in
payment of the option price, as reported on the New York Stock Exchange
Composite Transactions listing.

(b)
Complete all paperwork. The optionee must complete, sign and return any
paperwork required by KO or by Merrill Lynch, Pierce, Fenner & Smith ("Merrill
Lynch"), or such other agent as may administer the Option program on behalf of
KO from time to time.

(c)
Pay applicable Tax-Related Items.

Irrespective of any action taken by the Company or, or if different, the
optionee’s employer (the “Employer”), the optionee hereby acknowledges and
agrees that the ultimate liability for all income tax, social insurance,
National Insurance Contributions, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to the optionee’s participation in
the Plan and legally applicable to the optionee (“Tax-Related Items”), is and
remains the responsibility of the optionee or the optionee’s estate or legal
representative (as applicable) and may exceed the amount actually withheld by
the Company or the Employer. The optionee acknowledges and understands that the
requirements with respect to the Tax-Related Items may change from time to time
as applicable laws or interpretations change.
Prior to any relevant taxable or tax withholding event, as applicable, the
optionee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the optionee
authorizes the Company, the Employer, and their respective agents, at their
discretion, to satisfy any tax withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
•
withholding from the optionee’s wages or other cash compensation paid to the
optionee by the Company and/or the Employer, or any other payment of any kind
otherwise due to the optionee by the Company and/or the Employer; or

•
withholding from proceeds of the sale of shares of KO Stock acquired upon
exercise of the Option, either through a voluntary sale or through a mandatory
sale arranged by the Company. In this regard, the optionee agrees that, should
KO or any Affiliate in its reasonable judgment determine that Tax-Related Items
withholding is required upon exercise of the options, KO may instruct Merrill
Lynch to withhold and/or sell shares of KO Stock acquired by the optionee upon
exercise of his or her options, or

•
If the optionee is a U.S. taxpayer, he or she may elect to satisfy federal,
state and local income Tax-Related Items liabilities due by reason of the
exercise by having shares of KO Stock withheld. The value of withheld shares
shall be computed as described in paragraph 2(a) above.

If the obligation for Tax-Related Items is satisfied by withholding in shares of
KO Stock, for tax purposes, the optionee is deemed to have been issued the full
number of shares subject to the Option, notwithstanding that a number of the
shares are retained solely for the purpose of paying the Tax-Related Items.
In addition, the optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the KO Stock or the proceeds of the sale of Shares, if the
optionee fails to comply with the optionee’s obligations in connection with the
Tax-Related Items.
The optionee further acknowledges that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the issuance of shares of KO
Stock upon exercise, the subsequent sale of shares acquired pursuant to such
exercise and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the optionee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the optionee is subject to tax in
more than one jurisdiction, the optionee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. For optionees who
are International Service Associates, all Tax-Related Items remain the
optionee’s responsibility, except as expressly provided in KO’s International
Service Policy and/or tax equalization program.
(d)
Pay applicable fees. The optionee agrees to pay to Merrill Lynch any costs
associated with the sale of shares of KO Stock acquired upon exercise of the
Options, whether such shares are sold to pay the option price, to satisfy
Tax-Related Items or for other reasons.

(e)
Right of set-off. By accepting this Agreement, the optionee agrees that, should
KO or any Affiliate in its reasonable judgment determine that optionee owes KO
or any Affiliate any amount due to any loan, note, obligation or indebtedness,
including but not limited to amounts owed to KO pursuant to KO’s tax
equalization program or KO’s policies with respect to travel and business
expenses, and if the optionee has not satisfied such obligation(s), then KO may
instruct Merrill Lynch to withhold and/or sell shares of KO Stock acquired by
the optionee upon exercise of his or her Options, or KO may deduct funds equal
to the amount of such obligation from the optionee's salary or other funds due
to the optionee from KO.

(f)
Comply with additional restrictions. The optionee agrees that the Compensation
Committee of the Board of Directors of KO (the “Committee”), or its designee,
may, in the exercise of its sole and absolute discretion at or before the time
the optionee informs KO of his or her intention to exercise the Option,
establish any additional conditions or restrictions with respect to the exercise
of the Option, including, but not limited to, restrictions on the acceptable
form or method of payment of the option price and restrictions for failing to
promptly submit to KO or any Affiliate, a tax organizer, or such other
tax-related documents reasonably requested by KO or, if different, the Employer,
pursuant to KO’s tax equalization program (if optionee is a participant in such
program). The optionee shall be informed of such restrictions. The optionee
agrees to comply with any such additional conditions or restrictions.

4.
Non‑qualified Option under U.S. Tax Laws. The Options are not intended to be,
and shall not be treated as, incentive stock options, as defined in Section 422
of the U.S. Internal Revenue Code of 1986, as amended.

5.
Options are not transferable. The optionee may not assign or transfer the
Options in any situation, including, but not limited to, divorce; provided that
upon the optionee's death the Options may be transferred by will or by the laws
of descent and distribution. During the lifetime of the optionee, the Options
shall be exercisable only by the optionee personally or, in the event of the
optionee's Disability if a legal representative has been appointed to act on
behalf of the optionee, then by the optionee's legal representative.

6.
Forfeiture of Options and Option gain In the event optionee shall engage in a
“Prohibited Activity” (as defined on Schedule A hereto), at any time during the
term of the Options, or within one year after termination of optionee’s
employment from KO, the Employer or any Affiliate, or within one year after
exercise of all or any portion of the Options, whichever occurs latest, this
Option shall be rescinded and, if applicable, any gain associated with any
exercise of this Option shall be forfeited and repaid to KO. Accordingly, if the
optionee engages in a Prohibited Activity, then:

(a)
as of the date that the optionee participates in such Prohibited Activity, all
unexercised portions of this Option immediately and automatically shall
terminate, be forfeited, and shall cease to be exercisable (unless such Option
has been terminated sooner by operation of another term or condition of the Plan
or this Agreement); and

(b)
within ten days after receiving from KO written notice of the termination of
this Option, the optionee shall pay to KO any and all gains associated with the
exercise of all or any portion of this Option, plus interest calculated from the
time of such notice through the date of repayment to KO. The gain associated
with the exercise of any portion of this Option shall be the closing price per
share on the date of the exercise thereof, as reported on the New York Stock
Exchange Composite Transactions listing, less the option price per share shown
above, multiplied by the number of Options exercised. Interest shall be
calculated using the weighted prime rate at SunTrust Bank, Atlanta.

Optionee may be released from the effects of this section if the Committee
determines in its sole discretion that such action is in the best interest of KO
and its stockholders.
Optionee expressly acknowledges and affirms that the foregoing provisions of
this section are material and important terms of this Agreement, and optionee
expressly agrees that if all or any part or application of the foregoing
provisions of this section are held or determined to be invalid or unenforceable
for any reason whatsoever by a court of competent jurisdiction in an action
between optionee and KO, KO shall be entitled to receive from optionee, in
exchange for the exercise price per share shown above, all shares of KO Stock
acquired by optionee upon exercise of any portion of the Option and held by
optionee. If optionee has sold, transferred or otherwise disposed of any shares
of KO Stock acquired by optionee upon exercise of any portion of the Option, KO
shall be entitled to receive from optionee the gain associated with such sale,
transfer or disposal, plus interest calculated through the date of payment to
KO. The gain associated with the sale, transfer or other disposal of any share
of KO Stock acquired by optionee upon exercise of any portion of the Option
shall be the closing price per share on the date of such sale, transfer or
disposal, as reported on the New York Stock Exchange Composite Transactions
listing, less the option price per share shown above, multiplied by the number
of shares of KO Stock sold, transferred or disposed of. Interest shall be
calculated using the weighted prime rate at SunTrust Bank, Atlanta.
7.
Stock ownership guidelines and agreement to retain net shares. If the optionee
is subject to KO’s stock ownership guidelines, the optionee expressly agrees as
a condition of this grant that if optionee has not met the applicable stock
ownership guidelines within the time prescribed therein, optionee will not sell
the number of shares of KO Stock obtained upon exercise of the Options (after
paying the Tax‑Related Items and the option price, if applicable) until the
optionee has satisfied the optionee's share ownership guidelines and then only
shares in excess of those guidelines. Nothing in this paragraph shall be
construed to limit the optionee’s ability to execute a cashless exercise.

8.
Notices. Each notice relating to the Option or its exercise shall be in writing.
Requests and other notices regarding the exercise of Options shall be delivered
(whether by overnight delivery or by mail) as follows:



Merrill Lynch, Pierce, Fenner & Smith at Merrill Lynch Group Employee Services
Attention: The Coca‑Cola Company Stock Option Plan Unit
1400 Merrill Lynch Drive
Mail Stop 04-BS-PRO
Pennington, New Jersey 08534, USA


All notices to KO shall be addressed as follows:     Director, Executive
Compensation
    The Coca‑Cola Company
    One Coca‑Cola Plaza
    Atlanta, Georgia 30313, USA


All notices to the optionee shall be addressed to the principal address of the
optionee on file with KO, the Employer and/or Merrill Lynch. Either KO or the
optionee may designate a different address by written notice to the other.
Written notice to these addresses shall be effective to bind KO, the optionee
and the optionee's successors and assigns.
9.
Administrative matters. The optionee hereby agrees that the Committee may,
subject to the provisions of the Plan, establish such rules and regulations as
it deems necessary or advisable for the proper administration of the Plan, and
may make determinations and may take such other action in connection with or in
relation to the Plan as it deems necessary or advisable. Each determination or
other action made or taken pursuant to the Plan, including interpretation of the
Plan and the specific conditions and provisions of this Agreement and the
Options, shall be final and conclusive for all purposes and upon all persons
including, but without limitation, KO, Affiliates, the Committee, the KO Board
of Directors, officers and the affected employees of KO, and the optionees and
their respective successors in interest.

When the issuance or transfer of KO Stock pursuant to the exercise of an Option
may, in the opinion of KO, conflict or be inconsistent with any applicable law
or regulation of any governmental agency having jurisdiction, KO reserves the
right to refuse to issue or transfer that KO Stock.
10.
Data Privacy. The optionee hereby explicitly and unambiguously (i) acknowledges
and (ii) to the extent required under applicable law, consents to, the
collection, retention, use and transfer, in electronic or other form, of the
optionee's personal data as described in and necessary to perform this Agreement
and any other Option grant materials, by and among, as applicable, the Employer,
the Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the optionee's participation in the Plan.

The optionee understands that to the extent not prohibited under applicable law,
the Company and the Employer may hold certain personal information about the
optionee, including, but not limited to, the optionee's name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Options or any other entitlement to shares
of stock awarded, canceled, exercised, vested, unvested or outstanding in the
optionee's favor ("Data"), for the purpose of implementing, administering and
managing the Plan. Certain Data may also constitute “sensitive personal data”
within the meaning of applicable law. Such Data includes, but is not limited to,
the information provided above and any changes thereto and other required
personal and financial data about the optionee. The optionee hereby (i)
acknowledges and (ii) to the extent required under applicable law, provides
explicit consent to, the processing of any such Data by KO, the Employer and any
Affiliate. The optionee understands that Data will be transferred to Merrill
Lynch or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The optionee understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have data privacy
laws and protections that are not considered adequate in the optionee's country.
The optionee understands that if the optionee resides outside the United States,
the optionee may request in those countries where required to be disclosed under
applicable law, a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
optionee (i) acknowledges and (ii) to the extent required under applicable law,
authorizes the receipt, possession, use, retention and transfer of the Data, in
electronic or other form, by the Employer, the Company and its Affiliates,
Merrill Lynch and any other possible recipients which may assist the Company or
Merrill Lynch (presently or in the future) with implementing, administering and
managing the Plan, for the sole purposes of such implementation, administration
and management. The optionee understands that Data will be held only as long as
is necessary to implement, administer and manage the optionee's participation in
the Plan. The optionee understands that if the optionee resides outside the
United States, the optionee may, if required by applicable law, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data, or refuse or withdraw the consents herein
insofar as such consents are required under applicable law, in any case without
cost, by contacting in writing his or her local human resources representative.
Further, the optionee acknowledges that if the optionee is providing consent(s)
herein, s/he is doing so on a purely voluntary basis. Insofar as any consent is
required under applicable law, and the optionee either does not consent or later
seeks to revoke his or her consent, the optionee's employment status or service
and career with the Employer will not be adversely affected; the only adverse
consequence of refusing or withdrawing his or her consent is that the Company
will not be able to grant optionee Options or other equity awards or administer
or maintain such awards. Therefore, the optionee understands that refusing or
withdrawing his or her consent (insofar as consent is required under applicable
law) may affect the optionee's ability to participate in the Plan. For more
information on the consequences of his or her refusal to consent or withdrawal
of consent in the event that consent is required under applicable law, the
optionee understands that he or she may contact the local human resources
representative.
11.
Nature of Grant. In accepting the Options, the optionee acknowledges,
understands and agrees that:

(a)
the Plan is discretionary in nature, and KO can amend, modify, suspend, cancel
or terminate it at any time, to the extent permitted under the Plan;

(b)
the grant of Options under the Plan is voluntary and occasional and does not
create any contractual or other right to receive future grants of any Options,
or benefits in lieu of any Options, even if Options have been granted repeatedly
in the past;

(c)
all determinations with respect to any future awards, including, but not limited
to, the times when Options shall be granted, the option price, and the time or
times when each right shall be exercisable, will be at the sole discretion of
the Committee;

(d)
participation in the Plan is voluntary;

(e)
the Option and any shares of KO Stock acquired under the Plan are not intended
to replace any pension rights or compensation;

(f)
the future value of the shares of KO Stock underlying the Option is unknown,
indeterminable and cannot be predicted with certainty;

(g)
if the underlying shares of KO Stock do not increase in value, the Option will
have no value;

(h)
if the optionee exercises the Option and acquires shares of Stock, the value of
such shares of KO Stock may increase or decrease in value, even below the option
price;

(i)
the Options and any shares of KO Stock acquired under the Plan and any income
derived therefrom are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any termination,
severance, resignation, redundancy, dismissal, end of service payments, bonuses,
long-service awards, life or accident insurance benefits, pension or retirement
or welfare benefits or similar payments;

(j)
for purposes of the Option, the optionee's employment or service relationship
will be considered terminated as of the date the optionee is no longer actively
providing services to the Company or an Affiliate (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the optionee is employed or the terms
of the optionee's employment agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Company, (i) the optionee's
right to vest in the Option under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., the optionee's period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where the optionee is employed or the terms of the optionee's
employment agreement, if any); and (ii) the period (if any) during which the
optionee may exercise the Option after such termination of the optionee's
employment or service relationship will commence on the date the optionee ceases
to actively provide services and will not be extended by any notice period
mandated under employment laws in the jurisdiction where the optionee is
employed or terms of the optionee's employment agreement, if any; the Committee
shall have the exclusive discretion to determine when the optionee is no longer
actively providing services for purposes of the optionee's Option grant
(including whether the optionee may still be considered to be providing services
while on a leave of absence);

(k)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Option resulting from the termination of the optionee's employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the optionee is employed or the terms of the optionee's employment agreement, if
any), and in consideration of the grant of the Option to which the optionee is
otherwise not entitled, the optionee irrevocably agrees never to institute any
claim against the Company, the Employer or any Affiliate; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the optionee shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(l)
the Option grant and the optionee's participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Affiliate, and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate the optionee's employment or service relationship (if
any); and

(m)
if the optionee is providing services outside the United States, the optionee
acknowledges and agrees that neither the Company, the Employer nor any Affiliate
shall be liable for any foreign exchange rate fluctuation between the optionee's
local currency and the United States Dollar that may affect the value of the
Option or of any amounts due to me pursuant to the exercise of the Option or the
subsequent sale of any shares of KO Stock acquired upon exercise.

12.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
optionee's participation in the Plan, or optionee's acquisition or sale of the
underlying shares of KO Stock. The optionee is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding the
optionee's participation in the Plan before taking any action related to the
Plan.

13.
Entire Agreement Severability. The Plan and this Agreement set forth the entire
understanding between the optionee, the Employer, the Company, and any Affiliate
regarding the acquisition of the shares of KO Stock and supersedes all prior
oral and written agreements pertaining to this Option. If all or any part or
application of the provisions of this Agreement are held or determined to be
invalid or unenforceable for any reason whatsoever by a court of competent
jurisdiction in an action between optionee and KO, each and all of the other
provisions of this Agreement shall remain in full force and effect.

14.
Governing Law and Venue. The Option grant and this Agreement has been made in
and shall be governed by, construed under and in accordance with the laws of the
State of Delaware, United States of America, without regard to the conflict of
law provisions, as provided in the Plan. Any and all disputes relating to,
concerning or arising from this Agreement, or relating to, concerning or arising
from the relationship between the parties evidenced by the Options or this
Agreement, shall be brought and heard exclusively in the United States District
Court for the District of Delaware or the Delaware Superior Court, New Castle
County. Each of the parties hereby represents and agrees that such party is
subject to the personal jurisdiction of said courts; hereby irrevocably consents
to the jurisdiction of such courts in any legal or equitable proceedings related
to, concerning or arising from such dispute, and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.

15.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company and that such online or electronic
participation shall have the same force and effect as documentation executed in
written form.

16.
Language. If the optionee has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

17.
Appendix. Notwithstanding any provisions in this Agreement, the Option grant
shall be subject to any special terms and conditions set forth in the Appendix
to this Agreement for the optionee's country. Moreover, if the optionee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the optionee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Agreement.

18.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the optionee's participation in the Plan, on the Option and on
any shares of KO Stock purchased upon exercise of the Option, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

19.
Waiver. The optionee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the optionee
or any other optionee.

20.
Insider Trading Restrictions/Market Abuse Laws. The optionee acknowledges that,
depending on the optionee’s country of residence, the optionee may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
optionee’s ability to acquire or sell shares of KO Stock or rights to shares of
KO Stock (e.g., Options) under the Plan during such times as the optionee is
considered to have “inside information” regarding the Company (as defined by the
laws in the optionee’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under KO’s insider trading policy. The optionee acknowledges that it is
his or her responsibility to comply with any applicable restrictions, and the
optionee is advised to speak to his or her personal advisor on this matter.



THE COCA-COLA COMPANY
By: The Committee






Authorized Signature


Using the Merrill Lynch voice response system or other available means, the
optionee must accept the above Options to purchase shares of KO Stock in
accordance with and subject to the terms and conditions of this Agreement and
the Plan, acknowledge that he or she has read this Agreement and the Plan, and
agree to be bound by this Agreement, the Plan and the actions of the Committee.
If he or she does not do so prior to [date], then KO may declare the Option
grant null and void at any time. Also, in the unfortunate event that death
occurs before this Agreement has been accepted, this Option grant will be
voided, which means the Options will terminate automatically and cannot be
transferred to the optionee's heirs pursuant to the optionee's will or the laws
of descent and distribution.




Schedule A
Prohibited Activities


For purposes of this Agreement, the term “Prohibited Activity” shall include any
and all of the following:


(a)
Non-Disparagement – making any statement, written or verbal, in any forum or
media, or taking any action in disparagement of KO, the Employer and/or any
Affiliate thereof, including but not limited to negative references to KO or its
products, services, corporate policies, or current or former officers or
employees, customers, suppliers, or business partners or associates;

(b)
No Publicity – publishing any opinion, fact, or material, delivering any lecture
or address, participating in the making of any film, radio broadcast or
television transmission, or communicating with any representative of the media
relating to confidential matters regarding the business or affairs of KO, the
Employer and/or any Affiliate which optionee was involved with during optionee’s
employment;

(c)
Non-Disclosure of Trade Secrets – failure to hold in confidence all Trade
Secrets of KO that came into optionee’s knowledge during optionee’s employment
by KO, the Employer or any Affiliate, or disclosing, publishing, or making use
of at any time such Trade Secrets, where the term "Trade Secret" means any
technical or non-technical data, formula, pattern, compilation, program, device,
method, technique, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (i) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by, other persons who can derive economic value from its
disclosure or use, and (ii) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy;

(d)
Non-Disclosure of Confidential Information – failure to hold in confidence all
Confidential Information of KO, the Employer and/or any Affiliate that came into
optionee’s knowledge during optionee’s employment by KO, the Employer or any
Affiliate, or disclosing, publishing, or making use of such Confidential
Information, where the term "Confidential Information" means any data or
information, other than Trade Secrets, that is valuable to KO and not generally
known to the public or to competitors of KO;

(e)
Return of Materials – failure of optionee, in the event of optionee’s
termination of employment for any reason, promptly to deliver to KO all
memoranda, notes, records, manuals or other documents, including all copies of
such materials and all documentation prepared or produced in connection
therewith, containing Trade Secrets or Confidential Information regarding KO's
business, whether made or compiled by optionee or furnished to optionee by
virtue of optionee’s employment with KO, the Employer or any Affiliate, or
failure promptly to deliver to KO all vehicles, computers, credit cards,
telephones, handheld electronic devices, office equipment, and other property
furnished to optionee by virtue of optionee’s employment with KO, the Employer
or any Affiliate;

(f)
Non-Compete – rendering services for any organization which, or engaging
directly or indirectly in any business which, in the sole judgment of the
Committee or the Chief Executive Officer of KO or any senior officer designated
by the Committee, is or becomes competitive with KO;

(g)
Non-Solicitation –soliciting or attempting to solicit for employment for or on
behalf of any corporation, partnership, or other business entity any employee of
the Company or an Affiliate with whom optionee had professional interaction
during the last twelve months of optionee’s employment with KO or the Affiliate;
or

(h)
Violation of KO Policies – violating any written policies of KO or the Employer
applicable to optionee, including without limitation, KO’s insider trading
policy.



Nothing in this Agreement is intended to or shall be interpreted as diminishing
or otherwise limiting KO’s right under applicable state or local law or any
prior agreement I have signed or made with KO regarding trade secrets,
confidential information, or intellectual property.





APPENDIX TO


THE COCA-COLA COMPANY
2014 EQUITY PLAN
STOCK OPTION AGREEMENT


Terms and Conditions
This Appendix includes additional terms and conditions that govern the Options
granted to the optionee under the Plan if the optionee works in one of the
countries listed below. If the optionee is a citizen or resident of a country
other than the one in which the optionee is currently working, is considered a
resident of another country for local law purposes or if the optionee transfers
employment and/or residency between countries after the grant date, KO will, in
its discretion, determine the extent to which the terms and conditions herein
will be applicable to the optionee.
Certain capitalized terms used but not defined in this Appendix have the same
meanings set forth in the Plan and/or the Agreement, as applicable.
Notifications
This Appendix also includes information regarding securities, exchange control
and certain other tax or legal issues of which the optionee should be aware with
respect to the optionee’s participation in the Plan. The information is based on
the securities, exchange control and other laws in effect in the respective
countries as of January 2017. Such laws are often complex and change frequently.
As a result, KO strongly recommends that the optionee not rely on the
information in this Appendix as the only source of information relating to the
consequences of the optionee’s participation in the Plan because the information
may be out of date at the time that the Options vest, the optionee exercises the
Options or the optionee sells shares of KO Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the optionee’s particular situation and KO is not in a position to
assure the optionee of a particular result. Accordingly, the optionee is advised
to seek appropriate professional advice as to how the relevant laws in the
optionee’s country may apply to his or her situation. Furthermore, additional
privacy laws may apply in the optionee’s country.
Finally, if the optionee is a citizen or resident of a country other than the
one in which the optionee is currently working, is considered a resident of
another country for local law purposes or if the optionee transfers employment
and/or residency between countries after the grant date, the information
contained herein may not be applicable to the optionee in the same manner.
ARGENTINA
Notifications


Securities Law Information


The optionee understands that neither the Options nor the shares of KO Stock
underlying the Options are publicly offered or listed on any stock exchange in
Argentina. Therefore, the offer of the Options does not constitute a public
offering as defined under Argentine law. The offer is private and not subject to
the supervision of any Argentine governmental authority.


Limited Method of Exercise


In accordance with Section 3 of the Agreement, the method of payment of the
option price of the Options shall, unless otherwise determined by the Committee
at its discretion, be limited to a cashless exercise authorized by KO, or by
delivery, through attestation, of shares of KO Stock owned by the optionee.
Payment of option price shall not be permitted in cash. Consequently, no funds
will flow out of Argentina in connection with the Options.


Exchange Control Information


If the optionee transfers proceeds from the sale of shares of KO Stock and any
cash dividends into Argentina, the optionee may be subject to certain
restrictions. If the transfer of funds received in connection with the Option
into Argentina is made within 10 days of receipt, 30% of the amount transferred
into Argentina may be subject to mandatory deposit in a non-interest bearing
account for a holding period of 365 days. The Argentine bank handling the
transaction may request certain documentation in connection with the request to
transfer sale proceeds into Argentina (e.g., evidence of the sale, proof of the
source of the funds used to purchase the shares, etc.). If the bank determines
that the 10-day rule or any other rule or regulation promulgated by the
Argentine Central Bank has not been satisfied, it will require that 30% of the
proceeds be placed in a non-interest bearing deposit account for a holding
period of 365 days.


The optionee is solely responsible for complying with the exchange control rules
that may apply to the optionee in connection with his or her participation in
the Plan and/or transfer of proceeds from the sale of shares of KO Stock or
receipt of dividends acquired under the Plan into Argentina. Prior to
transferring funds into Argentina, the optionee should consult his or her local
bank and/or exchange control advisor to confirm what will be required by the
bank because interpretations of the applicable Central Bank regulations vary by
bank and exchange control rules and regulations are subject to change without
notice.


Foreign Asset/Account Reporting Information


Argentinian residents must report any shares of KO Stock acquired under the Plan
and held by the resident on December 31 of each year on their annual tax return
for that year.


AUSTRALIA


Terms and Conditions


Australian Offer Document
The offer of the Option is intended to comply with the provisions of the
Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class Order CO 14/1000.
Additional details are set forth in the Offer Document for the offer of the
Option to Australian resident employees, which will be provided to the optionee
with the Agreement.


Notifications


Securities Law Information


The offering and resale of the KO Stock acquired under the Plan to a person or
entity resident in Australia may be subject to disclosure requirements under
Australian law. The optionee should obtain legal advice regarding any applicable
disclosure requirements prior to making any such offer.


Exchange Control Information


Australian residents must report inbound and/or outbound cash transactions
exceeding A$10,000 and inbound and/or outbound international fund transfers of
any value if the transfers do not involve an Australian bank.


AUSTRIA


Notifications


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Austria.


Consumer Protection Information


The optionee may be entitled to revoke the Agreement on the basis of the
Austrian Consumer Protection Act (the “Act”) under the conditions listed below,
if the Act is considered to be applicable to the Agreement and the Plan:
(i)
The revocation must be made within one week after the acceptance of the
Agreement.

(ii)
The revocation must be in written form to be valid. It is sufficient if the
optionee returns the Agreement to KO or KO’s representative with language that
can be understood as the optionee’s refusal to conclude or honor the Agreement,
provided the revocation is sent within the period discussed above.

Exchange Control Information
If the optionee holds securities (including shares of KO Stock acquired under
the Plan) or cash (including proceeds from the sale of shares and any cash
dividends) outside of Austria (even if the optionee holds them outside of
Austria at a branch of an Austrian bank), the optionee may be required to report
certain information to the Austrian National Bank if certain thresholds are
exceeded.
Specifically, if the optionee is an Austrian resident and holds securities
outside of Austria, reporting requirements will apply if the value of such
securities meets or exceeds (i) €30,000,000 as of the end of any calendar
quarter, or (ii) €5,000,000 as of December 31. Further, if the optionee holds
cash in accounts outside of Austria (including proceeds from the sale of shares
and any cash dividends), monthly reporting requirements will apply if the
aggregate transaction volume of such cash accounts meets or exceeds €3,000,000
including the transactions and balances of all such cash accounts.


BELGIUM


Terms and Conditions


Offer Document


The optionee must accept the Option in writing either (i) within 60 days of the
offer (for tax at offer), or (ii) after 60 days of the offer (for tax at
exercise) by completing the attached Offer Document. The optionee should consult
a personal tax advisor with respect to completing the Offer Document.


Notifications


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Belgium.


Foreign Asset/Account Reporting Information


The optionee is required to report any taxable income attributable to the Option
on his or her annual tax return. Additionally, Belgian residents are required to
report any security or bank accounts (including brokerage accounts) maintained
outside of Belgium on their annual tax return. In a separate report, they will
be required to provide the National Bank of Belgium with certain details
regarding such foreign accounts.


Tax Information
This section is intended to advise optionees of potential tax impacts of certain
actions or inactions under Belgian law. This section is applicable to any
optionee who is subject to income tax in Belgium, including residents. Optionees
are urged to consult their personal tax advisers when considering all matters
regarding the Option grant set forth in the Agreement.
Options accepted within 60 days following the offer date
At grant: Stock Options that are accepted in writing within 60 days following
the offer date are taxable on the date of grant. (Grant date is deemed to be the
60th day following the date of offer.) The taxable benefit is calculated as a
percentage of the closing market price on the last trading day preceding the
date of offer, plus any excess of the closing market price over the option
price. Optionee acknowledges that these taxes are required to be paid even if
the Options are later forfeited for any reason, including without limitation
termination of employment, and/or the optionee is not actually able to realize
value from the Options. The tax paid may not be refunded by the Belgian revenue
agency.
At exercise: No Belgian tax consequences, unless the optionee breaks his or her
commitment to hold and not exercise the Options before the end of the third
calendar year following the calendar year in which the offer was made.
At sale: In principle, no Belgian tax consequences. KO will report details of
Option benefits—both at the time of grant and possibly at the time of exercise
if the Options are exercised before the expiration of the committed holding
period. Tax is due and payable with the optionee’s individual income tax return
for the year of grant and possibly in the year of exercise.
Options accepted after the 60th day following the offer date
At grant: In principle, under current guidance from the Belgian tax authorities,
no Belgian tax consequences.
At exercise: According to current guidance from the Belgian Minister of Finance,
Options that are accepted in writing after the 60th day following the offer date
are not subject to taxation at grant, but to taxation at exercise. The taxable
benefit is the difference between the actual value of the shares of KO Stock at
exercise less the Option price paid. KO will report details of Option benefits
at exercise to the Belgian tax authorities through the annual salary statement
for the year in which the Options are exercised. Belgian income tax is due and
payable upon receipt of the notice of assessment, with the optionee’s individual
tax return for the income year of exercise.
At sale: In principle, no Belgian tax consequences. KO and its Affiliates make
no guarantee of any tax consequences to the optionee, as laws and guidance may
change. In the case of any such changes, the optionee will accept the
possibility of corresponding changes in KO’s obligation in respect of reporting
and withholding.
Declining Options
If the optionee declines the Options, no tax will be owed at any time, but the
Options will be declared null and void.
Special note for international service associates
Individuals resident in Belgium who are on international assignment under a KO
or Affiliate program (e.g., ISAs or ESAs) are requested to accept the Options
after 60 days of the date of offer. Should an international assignee accept the
Options prior to 60 days from the date of offer, any taxes due on the grant of
the Options shall be the international assignee’s personal responsibility and
shall not be covered by the tax equalization policy.



Belgium Offer Document
Sign here to accept or decline the grant:
Check one of the following three lines:
1.      Accept within 60-day period
I accept within the 60-day period (before [date – 60 days after Option Offer
Date]) and commit to hold and not to exercise the Options before the end of the
third calendar year following the year of offer. By accepting the Options within
60 days of the date of the offer, the Options will be taxed in the tax year in
which they are accepted. I acknowledge that these taxes are required to be paid
even if the Options are later forfeited for any reason and/or I am not actually
able to realize value from the Options.
If you have selected Option 1, please select one of the following:
_______ ACCEPT ALL: I hereby accept all of the number of Options granted in
accordance with and subject to the terms and conditions of this Agreement and
the Plan, acknowledge that I have read this Agreement and the Plan, and agree to
be bound by this Agreement, the Plan and the actions of the Committee. I also
declare not to exercise the above Options prior to [date].
_______ ACCEPT PART: I hereby accept part of the Options granted in accordance
with and subject to the terms and conditions of this Agreement and Plan. I
ACCEPT ONLY          OF THE OPTIONS GRANTED. I acknowledge that I have read this
Agreement and the Plan, and agree to be bound by this Agreement, the Plan and
the actions of the Committee. I also declare not to exercise the above Options
prior to [date]. I decline the remaining number of Options granted.
2.      Accept after the 60-day period
I accept after the 60-day period (after [date – 60 days after Option Offer
Date]). By accepting the Options at least 60 days after the date of the offer,
under current guidance from the Belgian tax authorities, the Options will be
taxed at the time Options are exercised, based on the difference between the
option price and the grant price. KO and its Affiliates make no guarantee of any
tax consequences to the optionee, as laws and guidance may change.


3.      DECLINE ALL: I hereby decline all of the Options granted.




 
                    
Optionee Signature


                    
Date of Signature




Warning: If the optionee does not accept all or part of the grant by checking
the first or second line, signing above, and returning this Agreement prior to
[date], then KO may declare the Option grant null and void. Also, in the
unfortunate event that death occurs before this Agreement has been so accepted
then this Option grant will be voided, which means the Options cannot be
transferred to the optionee's heirs pursuant to the optionee's will or the laws
of descent and distribution.


INSTRUCTIONS FOR RETURNING SIGNED GRANT AGREEMENT:
Deliver by internal mail to [name], Human Resources, p/a., Chaussee de Mons
1424, 1070 Brussels





BRAZIL


Terms and Conditions


Nature of Grant


The following provision supplements Section 11 of the Agreement:


The optionee agrees that (i) he or she is making an investment decision, (ii)
the optionee will be entitled to exercise the Option only if the vesting
conditions are met and any necessary services are rendered by the optionee over
the vesting period, and (iii) the value of the underlying shares of KO Stock is
not fixed and may increase or decrease in value over the vesting period without
compensation to the optionee.


Compliance with Law
By accepting the Option, the optionee acknowledges his or her agreement to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the exercise of Options and the sale of shares of KO Stock
acquired under the Plan and the receipt of any dividends.


Notifications
Exchange Control Information
Remittance of funds for the purchase of shares of KO Stock under the Plan must
be made through an authorized commercial bank in Brazil.
Foreign Asset/Account Reporting Information
If the optionee is resident or domiciled in Brazil, the optionee will be
required to submit an annual declaration of assets and rights held outside of
Brazil to the Central Bank of Brazil if the aggregate value of such assets and
rights is equal to or greater than US$100,000 as of December 31. Assets and
rights that must be reported include shares of KO Stock acquired under the Plan.


CANADA


Terms and Conditions


Termination of Employment


The following provision replaces Section 11(j) of the Agreement:


In the event of the optionee’s termination of employment for any reason (whether
or not later found invalid or in breach of local employment laws or the terms of
the optionee’s employment agreement, if any), any non-vested Options shall be
immediately forfeited without consideration; except as is otherwise explicitly
provided in the Agreement and the Plan. For purposes of the preceding sentence,
the optionee’s right to vest in and exercise the Option will terminate effective
as of the earlier of the following dates: (i) the date on which optionee’s
employment is terminated; (ii) the date the optionee receives written notice of
termination of employment from KO or one of the Affiliates; or (iii) the date
the optionee is no longer actively employed by or providing services to KO or
one of the Affiliates. The right to vest in and exercise the Option (as
discussed above) will not be extended by any notice period (e.g., active service
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under Canadian laws or the terms of the optionee's
employment or service agreement, if any). The Committee shall have the exclusive
discretion to determine when the optionee is no longer actively providing
services for purposes of the optionee's Option grant (including whether the
optionee may still be considered to be providing services while on a leave of
absence).


Data Privacy


The following provision supplements Section 10 of the Agreement:


The optionee hereby authorizes KO and KO’s representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. The optionee further
authorizes KO, any Affiliates and any stock plan service provider that may be
selected by KO to assist with the Plan to disclose and discuss the Plan with
their respective advisors. The optionee further authorizes KO and any Affiliates
to record such information and to keep such information in the optionee’s
employee file.


Language Consent
The following terms and conditions apply to the optionees resident in Quebec:


The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Consentement relatif à la langue utilisée


Les parties reconnaissent avoir exigé que cette convention («Agreement») soit
rédigée en anglais, ainsi que tous les documents, avis et procédures
judiciaires, éxécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à la présente.


Notifications


Securities Law Information


The optionee is permitted to sell shares of KO Stock acquired through the Plan
through the designated broker appointed by KO, provided the resale of shares of
KO Stock acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the shares of KO Stock are listed (i.e.,
New York Stock Exchange).


Foreign Asset/Account Reporting Information


Canadian residents are required to report any foreign property (e.g., shares of
KO Stock acquired under the Plan and possibly unvested Options) on form T1135
(Foreign Income Verification Statement) if the total cost of their foreign
property exceeds C$100,000 at any time in the year, although the reporting
requirements have been simplified if the cost is less than C$250,000. It is the
optionee's responsibility to comply with these reporting obligations, and the
optionee should consult his or her own personal tax advisor in this regard.


CHILE
Notifications
Securities Law Information
Neither KO nor KO Stock are registered with the Chilean Registry of Securities
or under the control of the Chilean Superintendence of Securities.
Exchange Control Information
It is the optionee’s responsibility to make sure that the optionee complies with
exchange control requirements in Chile when the value of his or her share
transaction is in excess of US$10,000.
If the aggregate value of the KO Stock received under the Options exceeds
US$10,000, the optionee must sign Annex 1 of the Manual of Chapter XII of the
Foreign Exchange Regulations and file it directly with the Central Bank within
10 days of the settlement of the Options.
The optionee is not required to repatriate funds obtained from the sale of KO
Stock. However, if the optionee decides to repatriate such funds, the optionee
must do so through the Formal Exchange Market if the amount of the funds exceeds
US$10,000. In such case, the optionee must report the payment to a commercial
bank or registered foreign exchange office receiving the funds.
If the optionee’s aggregate investments held outside of Chile exceeds
US$5,000,000 (including the investments made under the Plans), the optionee must
report the investments annually to the Central Bank. Annex 3.1 of Chapter XII of
the Foreign Exchange Regulations must be used to file this report.
Please note that exchange control regulations in Chile are subject to change.
The optionee should consult with his or her personal legal advisor regarding any
exchange control obligations that the optionee may have prior to the exercise of
the Options.
Annual Tax Reporting Obligation
The Chilean Internal Revenue (the “CIRS”) requires all taxpayers to provide
information annually regarding: (i) the taxes paid abroad which they will use as
a credit against Chilean income taxes, and (ii) the results of foreign
investments. These annual reporting obligations must be complied with by
submitting a sworn statement setting forth this information before March 15 of
each year. The forms to be used to submit the sworn statement are Tax Form 1853
“Annual Sworn Statement Regarding Credits for Taxes Paid Abroad” and Tax Form
1851 “Annual Sworn Statement Regarding Investments Held Abroad.” If the optionee
is not a Chilean citizen and has been a resident in Chile for less than three
years, the optionee is exempt from the requirement to file Tax Form 1853. These
statements must be submitted electronically through the CIRS website at
http://www.sii.cl.
Tax Implications
Under current rules, the Options may be subject to income tax at both the time
of grant and the time of exercise. Capital gains tax applies when the shares
acquired from exercise are sold. The optionee must report to the CIRS stock
option grants and exercises, as well as any stock sales, on the optionee’s
monthly tax return for the date of the taxable event. Applicable tax rules may
often subject to change, sometimes on a retroactive basis. The optionee should
consult with his or her personal legal advisor regarding tax implications of the
Options.
CHINA


Terms and Conditions


The following provisions govern the optionee’s participation in the Plan if the
optionee is a national or passport holder of the People’s Republic of China
(“PRC”) resident and working in mainland China:     


Separation from the Company


Notwithstanding any provisions in the Agreement to the contrary, the following
provisions apply in the event of separation from the Company or an Affiliate in
China due to Disability or Retirement:


The following provisions of Section 2(a) of the Agreement are replaced with the
following:


Event
Impact on Vesting
Impact on Exercise Period
Employment with the Company or a Subsidiary terminates after attaining age 55
(noted as age 60 in Section 2(a) of the Agreement) and completing 10 Years of
Service (“Retirement”)
Options held at least 12 months become immediately vested. Options held less
than 12 months are forfeited.
Expires upon earlier of (1) six months from termination date or (2) Option
expiration date provided in the Agreement.
Employment with the Company or a Subsidiary terminates because of Disability
All Options become immediately vested.
Expires upon earlier of (1) six months from termination date or (2) Option
expiration date provided in the Agreement.



Exchange Control Requirements


To comply with local exchange control requirements and allow the Plan to
continue in operation, as a condition of participation, the optionee must
execute the Power of Attorney below and agree to certain special terms and
conditions as set forth below. Any and all Options granted to the optionee
(including any and all outstanding Options previously granted, any shares of KO
Stock issued to the optionee in respect thereof, as well as current and future
grants of Options issued to the optionee hereafter) are subject to local
exchange control requirements, including the following special terms and
conditions:


(i)Notwithstanding any terms or conditions of the Plan and the Agreement to the
contrary, the optionee will be restricted to the cashless sell-all method of
exercise with respect to his or her Options. To complete a cashless sell-all
exercise, the optionee understands that he or she should instruct the broker to:
(i) sell all of the shares of KO Stock issued upon exercise; (ii) use the
proceeds to pay the option price, any applicable Tax‑Related Items and brokerage
fees or commissions; and (iii) remit the balance in cash to the optionee. The
optionee acknowledges that KO’s designated broker is under no obligation to
arrange for the sale of the shares of KO Stock at any particular price. In the
event of changes in regulatory requirements, KO reserves the right to eliminate
the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.


(ii)Notwithstanding any terms or conditions of the Plan and the Agreement to the
contrary, the optionee understands and agrees that upon termination of
employment for any reason whatsoever, the optionee (or, in the event of death,
the optionee’s legal representative) will be permitted to exercise any
unexercised Options for the shorter of the post-termination exercise period (if
any) set forth in the Agreement and six (6) months of the termination of
employment, or within any other such time frame as may be required or permitted
by the State Administration of Foreign Exchange (“SAFE”) Shanghai branch but in
any event no later than the Option expiration date. Any unexercised portion of
the Option shall immediately expire after this time. Further, KO shall have the
exclusive discretion to determine when the optionee is no longer actively
providing service for purposes of the Options;


(iii)The optionee must repatriate the cash proceeds from the sale of the shares
of KO Stock issued upon the exercise of the Options to China. Such repatriation
of the cash proceeds may need to be effectuated through a special exchange
control account established by KO, the Employer or another Affiliate in China,
and any proceeds from the cashless sell-all exercise of Options may be
transferred to such special account prior to being delivered to the optionee
(less any Tax-Related Items and any brokerage fees or commissions);


(iv)KO will deliver the proceeds of the cashless sell-all exercise of Options
sale of shares of KO Stock (less any Tax Related Items and any brokerage fees or
commissions) to the optionee as soon as possible, but there may be delays in
distributing the funds to the optionee due to exchange control requirements in
China. Proceeds may be paid to the optionee in U.S. dollars or local currency at
KO’s discretion. If the proceeds are paid to the optionee in U.S. dollars, the
optionee will be required to set up a U.S. dollar bank account in China so that
the proceeds may be deposited into this account. If the proceeds are paid to the
optionee in local currency, KO is under no obligation to secure any particular
exchange conversion rate and KO may face delays in converting the proceeds to
local currency due to exchange control restrictions. The optionee acknowledges
and agrees that he or she bears the risk of any currency conversion rate
fluctuation during that time.


(v)The optionee further agrees to comply with any other requirements that may be
imposed by KO in the future in order to facilitate compliance with exchange
control requirements in China.


Power of Attorney


The optionee is a PRC national employee working for KO, the Employer or an
Affiliate in China and, by electing to participate in the Plan and accepting the
Agreement (including this Appendix), does hereby appoint as attorney-in-fact,
KO, through its duly appointed representative, as the optionee’s true and lawful
representative, with full power and authority to do the following:


(i)To direct, instruct, authorize and prepare and execute any document necessary
to have Merrill Lynch (or any successor broker designated by KO) sell on the
optionee’s behalf all of the shares of KO Stock the optionee receives through
the exercise of any Options through a cashless sell-all exercise;


(ii)To direct, instruct, authorize and prepare and execute any document
necessary to have Merrill Lynch (or any successor broker designated by KO)
repatriate the proceeds of the sale of the optionee’s shares of KO Stock through
a special exchange control account in China established by KO, the Employer or
any other Affiliate in China;


(iii)To direct, instruct, authorize and prepare and execute any document
necessary to have KO and/or Merrill Lynch (or any successor broker designated by
KO) use the optionee’s bank and/or brokerage account information and any other
information as required to effectuate the sale of shares of KO Stock and the
repatriation and delivery of the cash proceeds from such sale;


(iv)To take any additional action that may be necessary or appropriate for
implementation of the Plan with SAFE or any other competent PRC authority,
including but not limited to the transfer of funds through a special exchange
control account in China; and


(v)To constitute and appoint, in the optionee’s place and stead, and as the
optionee’s substitute, one representative or more, with power of revocation.


The optionee hereby ratifies and confirms as his or her own act and deed all
that such representative may do or cause to be done by virtue of this
instrument.


Notifications


Foreign Asset/Account Reporting Information


The optionee may be required to report to SAFE all details of his or her foreign
financial assets and liabilities, as well as details of any economic
transactions conducted with non-PRC residents. Under these rules, the optionee
may be subject to reporting obligations for the Options, shares of Stock
acquired under the Plan, the receipt of any dividends and the sale of shares.


EGYPT
Notifications
Exchange Control Information
If the optionee transfers funds into or out of Egypt in connection with the
Options, the optionee is required to transfer the funds through a registered
bank in Egypt.


FRANCE


Terms and Conditions


Option Not Intended to be Tax-Qualified


The Option is not intended to be tax-qualified under French tax laws including,
without limitation, under Articles L. 225-197-1 to L. 225-197-6 or Articles L.
225-177 to L. 225-185 of the French Commercial Code.


Language Consent
By accepting the Option, the optionee confirms having read and understood the
documents relating to this grant (the Plan and the Agreement) which were
provided in English language. The optionee accepts the terms of those documents
accordingly. The optionee confirms that the optionee has a good knowledge of the
English language.
En acceptant l’Option, le Titulare de l’Option confirme avoir lu et compris les
documents relatifs à cette Option (le Plan et ce Contrat) qui ont été fournis en
langue anglaise. Le Titulare de l’Option accepte les termes dispositions de ces
documents en connaissance de cause. Etant précisé que le Titulaire de l'Option a
une bonne maîtrise de la langue anglaise
Notifications


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in France.
Foreign Asset/Account Information
The optionee may hold shares of KO Stock acquired upon exercise of the Option,
any proceeds resulting from the sale of shares of KO Stock or any dividends paid
on such shares of Stock outside of France, provided the optionee declares all
foreign bank and brokerage accounts (including any accounts that were opened or
closed during the tax year) with his or her annual income tax return. Failure to
complete this reporting may trigger penalties for the optionee.


GERMANY


Notifications


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Germany.


Exchange Control Information


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In the event that the optionee makes or
receives a payment in excess of this amount, he or she is required to report the
payment to Bundesbank electronically using the “General Statistics Reporting
Portal” (“Allgemeines Meldeportal Statistik”) available via Bundesbank’s website
(www.bundesbank.de).


GREECE


Notifications


Securities Disclaimer


The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in Greece.


Exchange Control Information


If the optionee pays the exercise price of the Option with funds held in Greece,
the optionee will need to complete an application form in order to remit such
funds out of Greece. The form will be provided to the optionee by the foreign
exchange bank handling the transaction.


HONG KONG


Terms and Conditions


Securities Law Notice
WARNING: The Option and the shares of KO Stock covered by the Option do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of KO or its Affiliates participating in the Plan. The
optionee should be aware that the contents of the Agreement have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong. Nor have the documents been reviewed by any regulatory authority
in Hong Kong. The Option is intended only for the personal use of each optionee
and may not be distributed to any other person. The optionee is advised to
exercise caution in relation to the offer. If the optionee is in any doubt about
any of the contents of the Agreement, including this Appendix, or the Plan, the
optionee should obtain independent professional advice.


Sale of Shares


Any shares of KO Stock received at exercise are accepted as a personal
investment. In the event that any portion of this Option vests within six months
of the grant date, the optionee agrees that he or she will not offer to the
public or otherwise dispose of the shares of KO Stock acquired prior to the
six-month anniversary of the grant date.


Notifications


Occupational Retirement Schemes Ordinance Alert


KO specifically intends that neither the Option nor the Plan will be considered
or deemed an occupational retirement scheme for purposes of the Occupational
Retirement Schemes Ordinance (“ORSO”).


INDIA


Terms and Conditions


Manner of Exercising Option


The following provision supplements Section 3 of the Agreement:


Notwithstanding anything to the contrary in the Plan and/or the Agreement, due
to legal restrictions in India, the optionee will not be permitted to pay the
option price through any form of payment whereby some, but not all, of the
shares of KO Stock purchased upon exercise of the Option are sold to pay the
option price.  However, the optionee will be permitted to pay the option price
through any other form of payment set forth in the Agreement, including cash
exercise and cashless sell-all exercise.  Further, KO reserves the right to
allow additional forms of payment depending on the development of local law.


Notifications


Exchange Control Information


If the optionee remits funds outside of India to purchase shares of KO Stock, it
is his or her responsibility to comply with the exchange control laws in India.
Also, the optionee must repatriate to India all funds resulting from the sale of
shares of KO Stock within 90 days and all proceeds from the receipt of any
dividends within 180 days. The optionee will receive a foreign inward remittance
certificate (“FIRC”) from the bank where he or she deposits the foreign
currency. The optionee should maintain the FIRC as evidence of the repatriation
of funds in the event that the Reserve Bank of India or the Employer requests
proof of repatriation.


Foreign Asset/Account Reporting Information


The optionee is required to declare in his or her annual tax return his or her
foreign financial assets (including shares of KO Stock) and any foreign bank
accounts. The optionee understands that it is the optionee’s responsibility to
comply with this reporting obligation and is advised to confer with a personal
tax advisor in this regard. 


IRELAND


Notifications


Director Notification Requirement


If the optionee is a director, shadow director or secretary of an Irish
Affiliate, the optionee is required to notify such Irish Affiliate in writing
within five business days of (i) receiving or disposing of an interest in KO
(e.g., Options, shares of KO Stock, etc.), (ii) becoming aware of the event
giving rise to the notification requirement, or (iii) becoming a director,
shadow director or secretary of an Irish Affiliate if such an interest exists at
the time.  This notification requirement also applies with respect to the
interests of a spouse or children under the age of 18 (whose interests will be
attributed to the director, shadow director or secretary, as the case may be).


Securities Disclaimer
The participation in the Plan is exempt or excluded from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in
Ireland.
ITALY


Terms and Conditions


Form of Option Price Payment Limited


In accordance with Section 3 of the Agreement, unless otherwise determined by KO
and informed to optionee, payment of the option prices shall be limited to
cashless exercise in a form and manner authorized by KO. For clarity, the
optionee shall not be entitled to pay the option price in cash and, accordingly,
no funds will be transferred out of Italy in connection with the exercise of the
Option.


Data Privacy


The following provision replaces Section 10 of the Agreement:


The optionee understands that KO, the Employer and any other Affiliate may hold
certain personal information about him or her, including, but not limited to,
the optionee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
shares of KO Stock or directorships held in KO or any Affiliate, details of all
Options, or any other entitlement to shares of KO Stock awarded, cancelled,
exercised, vested, unvested or outstanding in the optionee’s favor (“Data”), for
the exclusive purpose of implementing, managing and administering the Plan. The
optionee is aware that providing KO with Data is necessary for the performance
of the Plan and that his or her refusal to provide such Data would make it
impossible for KO to perform its contractual obligations and may affect the
optionee’s ability to participate in the Plan.


The Controller of personal data processing is The Coca-Cola Company with
registered offices at One Coca-Cola Plaza, Atlanta Georgia, 30313, United States
of America, and, pursuant to Legislative Decree no. 196/2003, its representative
in Italy is Coca-Cola Italia S.r.l., Edison Park Center, Viale Tommaso Edison
110, 20099 Sesto San Giovanni, Milan, Italy.


The optionee understands that Data may be transferred to KO or any of its
Affiliates, or to any third parties assisting in the implementation, management
and administration of the Plan, including any transfer required to its
designated broker or other third party with whom shares of KO Stock acquired
under the Plan or cash from the sale of such shares of KO Stock may be
deposited. Furthermore, the recipients that may receive, possess, use, retain,
and transfer such Data may be located in Italy or elsewhere, including outside
the European Union, and the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than Italy.


The processing activity, including transfer of Data abroad, including outside of
the European Economic Area, as herein specified and pursuant to applicable laws
and regulations, does not require the optionee’s consent thereto as the
processing is necessary to performance of contractual obligations related to
implementation, administration, and management of the Plan. The optionee
understands that Data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The optionee understands that Data will be held only as long as is required by
law or as necessary to implement, administer and manage the optionee’s
participation in the Plan. The optionee understands that, pursuant to Section 7
of the Legislative Decree no. 196/2003, he or she has the right to, including
but not limited to, access, delete, update, correct, or terminate, for
legitimate reason, the Data processing. Furthermore, the optionee is aware that
Data will not be used for direct marketing purposes. In addition, Data provided
can be reviewed and questions or complaints can be addressed by contacting the
optionee’s local human resources representative.


Plan Document Acknowledgment


In accepting the grant of the Option, the optionee acknowledges that he or she
has received a copy of the Plan and the Agreement and has reviewed the Plan and
the Agreement, including this Appendix, in their entirety and fully understands
and accepts all provisions of the Plan and the Agreement, including this
Appendix.


The optionee acknowledges that he or she has read and specifically and expressly
approves the following sections of the Agreement: Section 1. When Options can be
exercised; Section 3(c). Pay applicable Tax-Related Items withholding; Section
5. Options are not transferable; Section 11. Nature of Grant; Section 13.
Governing Law and Venue; Section 14. Electronic Delivery and Acceptance; Section
17. Appendix; Section 18. Imposition of Other Requirements; and the Data Privacy
section above.


Notifications


Foreign Asset/Account Reporting Information


If the optionee is an Italian resident who, at any time during the fiscal year,
holds foreign financial assets (including cash and shares of KO Stock) which may
generate taxable income in Italy, the optionee is required to report these
assets on his or her annual tax return for the year during which the assets are
held, or on a special form if no tax return is due. These reporting obligations
also apply if the optionee is the beneficial owner of foreign financial assets
under Italian money laundering provisions.
Securities Disclaimer
The grant of the Options is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Italy.
JAPAN


Notifications


Exchange Control Information


If the optionee remits more than ¥30 million for the purchase of shares of KO
Stock in a single transaction, the optionee must file a Payment Report with the
Ministry of Finance (through the Bank of Japan or the bank carrying out the
transaction). The precise reporting requirements vary depending on whether the
relevant payment is made through a bank in Japan. If the optionee intends to
acquire shares of Common Stock whose value exceeds ¥100 million in a single
transaction, the optionee must also file a Report Concerning Acquisition of
Shares (“Securities Acquisition Report”) with the Ministry of Finance through
the Bank of Japan within 20 days of acquiring the shares. The forms to make
these reports can be acquired from the Bank of Japan.


Foreign Asset/Account Reporting Information


Japanese residents holding assets outside of Japan with a total net fair market
value exceeding ¥50,000,000 (as of December 31 each year) are required to comply
with annual tax reporting obligations with respect to such assets. The optionee
is advised to consult with a personal tax advisor to ensure that he or she is
properly complying with applicable reporting requirements.


MEXICO


Terms and Conditions


Labor Law Acknowledgment
These provisions supplement Section 11 of the Agreement:
Modification. By accepting the Option, the optionee understands and agrees that
any modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of the optionee’s
employment.
Policy Statement. The grant of Options made under the Plan is unilateral and
discretionary and, therefore, KO reserves the absolute right to amend it and
discontinue it at any time without any liability.
KO with registered offices at One Coca-Cola Plaza, Atlanta Georgia, 30313,
United States of America, is solely responsible for the administration of the
Plan and participation in the Plan and the acquisition of shares of KO Stock
does not, in any way, establish an employment relationship between the optionee
and KO since the optionee is participating in the Plan on a wholly commercial
basis and the optionee’s sole employer is Servicios Integrados de Administración
y Alta Gerencia S. de R.L. de C.V., nor does it establish any rights between the
optionee and the Employer.
Plan Document Acknowledgment
By accepting the grant of Options, the optionee acknowledges that the optionee
has received copies of the Plan, has reviewed the Plan and the Agreement in
their entirety and fully understands and accepts all provisions of the Plan and
the Agreement.
In addition, by signing the Agreement, the optionee further acknowledges that he
or she has read and specifically and expressly approves the terms and conditions
in Section 11 of the Agreement (“Nature of Grant”), in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by KO on a wholly discretionary basis; (iii) participation in the Plan
is voluntary; and (iv) none of the Affiliates or KO is responsible for any
decrease in the value of the shares of KO Stock underlying the Options.
Finally, the optionee hereby declares that the optionee does not reserve any
action or right to bring any claim against KO for any compensation or damages as
a result of the optionee’s participation in the Plan and therefore grant a full
and broad release to the Employer, KO and any Affiliates with respect to any
claim that may arise under the Plan.
Spanish Translation


Términos y Condiciones


Reconocimiento de la Ley Laboral aplicable


Los presentes lineamientos reemplazarán a la Cláusula 11 del Contrato.


Modificación. Al aceptar la Opción, el Titular de la Acción reconoce y entiende
que cualquier modificación al Plan o al Contrato o su terminación no serán
considerados como un cambio o disminución en los términos y condiciones de su
relación de trabajo.


Declaración de Política. El otorgamiento de las Opciones realizado conforme al
Plan es unilateral y discrecional y, por lo tanto, KO se reserva el derecho
absoluto de modificar y discontinuar el mismo en cualquier tiempo, sin
responsabilidad alguna.


KO, con oficinas registradas ubicadas enOne Coca Cola Plaza, Atlanta Georgia,
30313, EE.UU., es la única responsable de la administración del Plan y de la
participación en el mismo, y la adquisición de acciones de capital ed KO no
establece de forma alguna una relación de trabajo entre el Titular de la Acción
y KO, ya que su participación en el Plan es completamente comercial, y el único
empleador del Titular de la Acción es Servicios Integrados de Administración y
Alta Gerencia, S. de R.L. de C.V., así como tampoco establece ningún derecho
entre el Titular de la Acción y el Patrón.


Reconocimiento del Documento del Plan. Al aceptar el otorgamiento de las
Opciones, el Titular de la Acción reconoce que ha recibido una copia del Plan,
que ha revisado el Plan y el Contrato en su totalidad y que entiende y acepta
completamente todas las disposiciones contenidas en el Plan y en el Contrato.


Adicionalmente, al firmar el Contrato, el Titular de la Acción reconoce que ha
leído y que aprueba específica y expresamente los términos y condiciones
contenidos en la cláusula 11 del Contrato ("Naturaleza del Otorgamiento") en el
cual se encuentra claramente descrito y establecido lo siguiente: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el mismo es ofrecida por KO de forma enteramente discrecional;
(iii) la participación en el Plan es voluntaria; y (iv) ninguna de las empresas
Afiliadas o KO son responsables por cualquier disminución en el valor de las
acciones de capital de KO en relación a las Opciones.


Finalmente, el Titular de la Acción manifiesta que no se reserva ninguna acción
o derecho para interponer una demanda en contra de KO por compensación, daño o
perjuicio alguno como resultado de la participación del Titular de la Acción en
el Plan y, en consecuencia, otorga el más amplio finiquito al Patrón, así como a
KO y empresas Afiliadas con respecto a cualquier demanda que pudiera originarse
en virtud del Plan.


MOROCCO
Notifications
Exchange Control Information
KO reserves the right to force the immediate sale of any KO Stock to be issued
upon exercise and settlement of the Options. If applicable, the optionee agrees
that KO is authorized to instruct its designated broker to assist with the
mandatory sale of such KO Stock (on the optionee’s behalf pursuant to this
authorization) and the optionee expressly authorizes KO’s designated broker to
complete the sale of such KO Stock. The optionee acknowledges that KO’s
designated broker is under no obligation to arrange for the sale of KO Stock at
any particular price. Upon the sale of the KO Stock, KO agrees to pay the
optionee the cash proceeds from the sale of the KO Stock, less any brokerage
fees or commissions and subject to any obligation to satisfy Tax-Related Items.
The optionee acknowledges that he or she is not aware of any material nonpublic
information with respect to KO or any securities of KO as of the date of this
Agreement.
The optionee is required immediately to repatriate to Morocco the proceeds from
the sale of any KO Stock which may be issued to the optionee at exercise and
settlement of the Options. Such repatriation of proceeds may need to be
effectuated through a special account established by KO, its Subsidiary or
Affiliate. By accepting the Options, the optionee consents and agrees that the
cash proceeds may be transferred to such special account prior to being
delivered to the optionee.
If repatriation of proceeds is not effectuated through a special account, the
optionee agrees to maintain his or her own records proving repatriation and to
provide copies of these records upon request from KO, its Subsidiary and/or the
Office des Changes. The optionee is responsible for ensuring compliance with all
exchange control laws in Morocco.
PAKISTAN


Terms and Conditions


Manner of Exercising Option
The following provision supplements Section 3 of the Agreement:
Due to regulatory requirements, the optionee understands that the optionee will
be restricted to the cashless sell-all method of exercise. To complete a
cashless sell-all exercise, the optionee understands that the optionee needs to
instruct the broker to: (i) sell all of the shares of KO Stock issued upon
exercise of the Option; (ii) use the proceeds to pay the option price, any
applicable Tax‑Related Items and brokerage fees or commissions; and (iii) remit
the balance in cash to the optionee. The optionee will not be permitted to hold
shares of KO Stock after exercise. Depending on the development of local laws or
the optionee’s country of residence, KO reserves the right to modify the methods
of exercising the Option and, in its sole discretion, to permit cash exercise,
cashless sell-to cover exercise or any other method of exercise and payment of
Tax‑Related Items permitted under the Plan.
Notifications
Exchange Control Information
The optionee is required immediately to repatriate to Pakistan the proceeds from
the sale of KO Stock as described above. The optionee should consult his or her
personal advisor prior to exercise and settlement of the Options to ensure
compliance with the applicable exchange control regulations in Pakistan, as such
regulations are subject to frequent change. The optionee is responsible for
ensuring compliance with all exchange control laws in Pakistan.
PHILIPPINES


Terms and Conditions


Manner of Exercising Option
The following provision supplements Section 3 of the Agreement:
Notwithstanding any terms or conditions of the Plan and the Agreement to the
contrary, due to regulatory requirements, the optionee understands that the
optionee will be restricted to the cashless sell-all method of exercise. To
complete a cashless sell-all exercise, the optionee understands that the
optionee needs to instruct the broker to: (i) sell all of the shares of KO Stock
issued upon exercise of the Option; (ii) use the proceeds to pay the option
price, any applicable Tax‑Related Items and brokerage fees or commissions; and
(iii) remit the balance in cash to the optionee. The optionee will not be
permitted to hold shares of KO Stock after exercise. Depending on the
development of local laws, KO reserves the right to modify the methods of
exercising the Option and, in its sole discretion, to permit cash exercise,
cashless sell-to cover exercise or any other method of exercise and payment of
Tax‑Related Items permitted under the Plan.
Notifications


Securities Law Information


The optionee acknowledges that the optionee is permitted to sell shares of KO
Stock acquired under the Plan through the broker, provided that such sale takes
place outside of the Philippines through the facilities of the New York Stock
Exchange on which the shares of KO Stock are listed.
The securities being offered or sold herein have not been registered with the
Philippines Securities and Exchange Commission under its Securities Regulation
Code (the “SRC”). Any future offer or sale thereof is subject to registration
requirements under the SRC unless such offer or sale qualifies as an exempt
transaction.


RUSSIA


Terms and Conditions
U.S. Transaction and Sale Restrictions


The optionee understands that acceptance of the grant of the Option results in a
contract between the optionee and KO completed in the United States and that the
Agreement are governed by the laws of the Commonwealth of Delaware, without
regard to choice of law principles thereof. Any shares of KO Stock to be issued
upon exercise of the Option shall be delivered to the optionee through a
brokerage account in the U.S. The optionee may hold the shares of KO Stock in
the brokerage account in the U.S.; however, in no event will shares of KO Stock
issued to the optionee under the Plan be delivered to the optionee in Russia.
The optionee is not permitted to sell the shares of KO Stock directly to other
Russian legal entities or individuals, nor is optionee permitted to bring any
certificates representing the KO Stock into Russia (if such certificates are
actually issued).
Depending on the development of local regulatory requirements, KO reserves the
right to require the immediate sale of any KO Stock to be issued to optionee
upon exercise of the Options. By accepting the Options, optionee acknowledges
that optionee understands and agree that KO is authorized to, and may, in its
sole discretion, instruct its designated broker to assist with the mandatory
sale of KO Stock issued to Optionee upon exercise of the Options (on optionee’s
behalf pursuant to this authorization) and optionee expressly authorizes KO’s
designated broker to complete the sale of such KO Stock. Optionee acknowledges
that KO’s designated broker is under no obligation to arrange for the sale of
the KO Stock at any particular price. Upon the sale of the shares of KO Stock,
optionee will receive the cash proceeds, less any Tax-Related Items and
brokerage fees or commissions.


Data Privacy


The following provision replaces Section 10 of the Agreement:


By accepting the Option, the optionee acknowledges that he or she has read,
understood and agrees to the terms regarding the collection, processing and
transfer of data described in Section 10 of the Agreement. In this regard, upon
request of KO or the Employer, the optionee agrees to provide an executed data
privacy consent form or any similar agreements or consents that KO or the
Employer may deem necessary to obtain under the data privacy laws in Russia,
either now or in the future. The optionee understands that he or she will not be
able to participate in the Plan if the optionee fails to execute any such
consent or agreement that may be requested.


Notifications


Securities Law Information
The Employer is not in any way involved in the offer of the Option or
administration of the Plan. The Agreement, the Plan and all other materials the
optionee may receive regarding participation in the Plan do not constitute
advertising or an offering of securities in Russia. The issuance of shares of KO
Stock under the Plan has not and will not be registered in Russia and hence the
shares of KO Stock described in any Plan-related documents may not be offered or
placed in public circulation in Russia.
Please note that, under the Russian law, the optionee is not permitted to sell
or otherwise alienate KO’s shares of KO Stock directly to other Russian
individuals and the optionee is not permitted to bring share certificates into
Russia.
Exchange Control Information
The optionee is responsible for complying with all currency control laws and
regulations in Russia that may apply to participation in the Plan. Within a
reasonably short time after the receipt of any funds resulting from the Option
(e.g., sale proceeds, dividends, etc.), the funds must be repatriated to Russia
and credited to a Russian resident optionee through a foreign currency account
at an authorized bank in Russia. After the funds are initially received in
Russia, they may be further remitted to foreign banks in accordance with Russian
exchange control laws. Effective August 2, 2014, dividends do not need to be
remitted to a Russian resident optionee’s bank account in Russia but instead can
be remitted directly to a foreign individual bank account (in Organisation for
Economic Cooperation and Development (“OECD”) and Financial Action Task Force
(“FATF”) countries). The optionee should consult his or her personal advisor
before remitting any funds into Russia, as exchange control requirements are
subject to change at any time, often without notice.
Labor Law Information
If the optionee continues to hold KO Stock acquired at exercise of the Option
after an involuntary termination of employment, he or she may not be eligible to
receive unemployment benefits in Russia.


SINGAPORE


Notifications


Securities Law Information


The Option is being granted pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”). The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The optionee should note that the Option is
subject to section 257 of the SFA and the optionee should not make any
subsequent sale of the shares of KO Stock in Singapore or any offer of such
subsequent sale of the shares of KO Stock in Singapore, unless such sale or
offer is made (1) after 6 months from the grant of the Option to the optionee or
(2) pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA.


Chief Executive Officer and Director Notification


If the optionee is a Chief Executive Officer (“CEO”) or a director, associate
director or shadow director of KO’s Singapore Affiliate, the optionee is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify KO’s Singapore Affiliate in
writing when the optionee receives an interest (e.g., Options or shares of KO
Stock) in KO or any Affiliates within two business days of (i) its acquisition
or disposal, (ii) any change in a previously disclosed interest (e.g., when the
shares of KO Stock are sold), or (iii) becoming a CEO, director, associate
director or shadow director.


SOUTH AFRICA


Terms and Conditions


Tax Acknowledgment


By accepting the Option, the optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the optionee fails
to advise the Employer of the gain realized upon exercise, the optionee may be
liable for a fine. The optionee will be responsible for paying any difference
between the actual tax liability and the amount withheld.


You are advised to carefully read the materials provided before making a
decision whether to participate in the Plan. In addition, you are advised to
contact your tax advisor for specific information concerning your personal tax
situation with regard to Plan participation.


Notifications


Securities Law Notice


In compliance with South African securities laws, the optionee is hereby
notified that the following documents are available for review on the Company’s
“Investor Relations” website at http://www.coca-colacompany.com/investors:
Annual Reports, Quarterly Reports, Earnings Releases and Proxy Statements.


A copy of the above documents will be sent to you free of charge on written
request to Investor Relations at the Coca-Cola Company, One Coca-Cola Plaza,
Atlanta, Georgia 30313, USA.
Exchange Control Information
If the optionee uses cash to exercise the Option and purchase shares of KO
Stock, rather than a cashless exercise method, the optionee must first obtain a
“Tax Clearance Certificate (in Respect of Foreign Investment)” from the South
African Reserve Service (“SARS”). The optionee must also complete a transfer of
funds application form to transfer the funds. The Tax Clearance Certificate
should be presented to a dealer of the Exchange Control Department of the South
Africa Reserve Bank (it is likely that the optionee’s bank will qualify as such
a dealer), together with a completed application form to transfer funds. No
transfer of funds may be completed unless the original Tax Clearance Certificate
bears the official stamp and signature of the Office of Receiver of Revenue of
the SARS. The optionee must renew this Tax Clearance Certificate each twelve
(12) months or in such other period as may be required by the SARS. 


If the optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of shares of KO Stock, he or she is not
required to obtain a Tax Clearance Certificate.

Further, South African residents may be required to obtain approval from the
South African Reserve Bank for payments (including payment of the proceeds from
the sale of shares of KO Stock) that he or she receives into accounts held
outside of South Africa (e.g., a U.S. brokerage account). The optionee should
consult his or her personal advisor to ensure compliance with current exchange
control regulations.


SPAIN


Terms and Conditions


Labor Law Acknowledgment


The following provision supplements Section 11 of the Agreement:
In accepting the Option, the optionee consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.
The optionee understands and agrees that KO has unilaterally, gratuitously and
discretionally decided to grant the Option under the Plan to individuals who may
be employees of KO and any Affiliates throughout the world. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind KO or any Affiliates,
over and above the specific terms of the Plan. Consequently, the optionee
understands that the Option is granted on the assumption and condition that the
Option and any shares of KO Stock issued upon exercise of the Option are not
part of any employment contract (either with KO or any Affiliates) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the optionee
understands that the Option would not be granted to the optionee but for the
assumptions and conditions referred to herein; thus, the optionee acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then the grant of the
Option and any right to the Option shall be null and void.
Further, the vesting of the Option is expressly conditioned on the optionee’s
continued employment, such that upon termination of employment, the Option may
cease vesting immediately, effective on the date of the optionee’s termination
of employment (unless otherwise specifically provided in the Agreement and/or
the Plan). In particular, the optionee understands and agrees that any
non-vested Options as of the date the optionee is no longer actively employed or
in service (unless otherwise specifically provided in the Agreement and/or the
Plan) will be forfeited without entitlement to the underlying shares of KO Stock
or to any amount of indemnification in the event of termination of the
optionee’s employment by reason of, but not limited to, resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective dismissal
adjudged or recognized to be without cause, individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer and under
Article 10.3 of the Royal Decree 1382/1985.
Notifications


Securities Law Information
Securities Disclaimer
The grant of the Option is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in Spain. The grant of the
Option and the shares of KO Stock issued pursuant to the exercise of the Option
are considered a private placement outside the scope of Spanish laws on public
offerings and issuances of securities. Neither the Plan nor the Agreement have
been registered with the Comisión National del Mercado de Valores and do not
constitute a public offering prospectus.
Exchange Control Information
The acquisition, ownership and disposition of shares of KO Stock and must be
declared for statistical purposes to the Dirección General de Comercio e
Inversiones (the “DGCI”), which is a department of the Ministry of Economy and
Competitiveness. If the optionee acquires shares of KO Stock through the use of
a Spanish financial institution, that institution will automatically make the
declaration to the DGCI for the optionee; otherwise, the resident optionee will
be required make the declaration by filing the appropriate form with the DGCI.
Generally, the declaration must be made in January for shares of KO Stock owned
as of December 31 of) the prior year; however, if the value of shares of KO
Stock acquired or sold exceeds €1,502,530 (or the optionee holds 10% or more of
the capital of KO or such other amount that would entitle the optionee to join
KO’s board of directors), the declaration must be filed within one (1) month of
the acquisition or sale, as applicable.
Foreign Asset/Account Reporting Information
To the extent the optionee holds rights or assets outside of Spain with a value
in excess of €50,000 per type of right or asset (e.g., shares of KO Stock, cash,
etc.) as of December 31 each year, such resident will be required to report
information on such rights and assets on his or her annual tax return for such
year. After such rights and assets are initially reported, the reporting
obligation will apply for subsequent years only if the value of any
previously-reported rights or assets increases by more than €20,000.
Further, the optionee will be required to electronically declare to the Bank of
Spain any securities accounts (including brokerage accounts held abroad), as
well as the securities (including shares of KO Stock acquired under the Plan)
held in such accounts if the value of the transactions for all such accounts
during the prior tax year or the balances in such accounts as of December 31 of
the prior tax year exceed €1,000,000.
Further, the optionee is required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including shares of KO Stock acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of cash or
shares of KO Stock made to the optionee under the Plan) if the balances in such
accounts together with the value of such instruments as of December 31, or the
volume of transactions with non-Spanish residents during the relevant year,
exceed €1,000,000.
THAILAND
Notifications


Exchange Control Information


Thai resident optionees may remit funds out of Thailand up to US$1,000,000 per
year to purchase shares of KO Stock (and otherwise invest in securities abroad)
by submitting an application to an authorized agent (i.e., a commercial bank
authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency). The application includes the Foreign Exchange
Transaction Form, a letter describing the Option, a copy of the Plan and related
documents, and evidence showing the nexus between KO and the Employer.


If the optionee exercises his or her Option using a cashless method of exercise,
the optionee will not need to make submit an application to a commercial bank.


If the proceeds from the sale of shares of KO Stock or the receipt of dividends
are equal to or greater than US$50,000 or more in a single transaction, Thai
resident optionees must repatriate the proceeds to Thailand immediately upon
receipt and convert the funds to Thai Baht or deposit the proceeds in a foreign
currency deposit account maintained by a bank in Thailand within 360 days of
remitting the proceeds to Thailand. In addition, Thai resident optionees must
report the inward remittance to the Bank of Thailand on a foreign exchange
transaction form.


Because exchange control regulations change frequently and without notice, the
optionee should consult his or her personal advisor before exercising his or her
Option or selling shares of KO Stock to ensure compliance with current
regulations. It is the optionee’s sole responsibility to comply with exchange
control laws in Thailand.


SWITZERLAND
Notifications
Securities Law Notification
The grant of the Options is considered a private offering and therefore is not
subject to securities registration in Switzerland.


TURKEY


Notifications


Securities Law Information


Under Turkish law, the optionee is not permitted to sell shares of KO Stock
acquired under the Plan in Turkey. The optionee must sell the shares of KO Stock
acquired under the Plan outside of Turkey. The shares of KO Stock are currently
traded on the New York Stock Exchange in the United States under the ticker
symbol “KO” and shares of KO Stock may be sold on this exchange.


Exchange Control Information


Under Turkish exchange control regulations, the optionee may be required to use
a financial intermediary institution approved under the Turkish Capital Market
Law to acquire or sell shares traded on a foreign market and to report such
activity to the Capital Markets Board.  The optionee should consult his or her
personal advisor regarding these requirements.


UNITED ARAB EMIRATES


Notifications


Securities Law Information


Participation in the Plan is being offered only to selected optionees and is in
the nature of providing equity incentives to optionees in the United Arab
Emirates. The Plan and the Agreement are intended for distribution only to such
optionees and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered, including the optionee, should
conduct their own due diligence on the securities. The optionee is encouraged to
consult a legal or financial advisor if the optionee does not understand the
contents of The Agreement or the Plan or any aspect of the Option.


If the optionee does not understand the contents of the Plan and the Agreement,
the optionee should consult an authorized financial adviser. The Emirates
Securities and Commodities Authority and the Dubai Financial Services Authority
have no responsibility for reviewing or verifying any documents in connection
with the Plan. Neither the Ministry of Economy nor the Dubai Department of
Economic Development have approved the Plan or the Agreement nor taken steps to
verify the information set out therein, and have no responsibility for such
documents.


UNITED KINGDOM


Terms and Conditions


Responsibility for Taxes


The following provisions supplement Section 3 of the Agreement:
If payment or withholding of income taxes is not made within ninety (90) days of
the end of the tax year in which the income tax liability arises, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by the optionee to the Employer, effective on the
Due Date. The optionee understands and agrees that the loan will bear interest
at the then-current official rate of Her Majesty’s Revenue and Customs (“HMRC”),
it will be immediately due and repayable by the optionee, and KO and/or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 3 of the Agreement.
Notwithstanding the foregoing, if the optionee is a director or an executive
officer (as within the meaning of Section 13(k) of the U.S. Securities Exchange
Act of 1934, as amended), the optionee will not be eligible for such a loan to
cover the uncollected income tax. In the event that the optionee is a director
or executive officer and the income tax is not collected from or paid by the
optionee by the Due Date, the optionee understands that the amount of any
uncollected income tax may constitute a benefit to the optionee on which
additional income tax and national insurance contributions (“NICs”) may be
payable. The optionee will be responsible for reporting and paying any income
tax due on this additional benefit directly to HMRC under the self-assessment
regime and for reimbursing KO or the Employer (as appropriate) for the value of
any employee NICs due on this additional benefit, which KO and/or the Employer
may recover from the optionee by any of the means referred to in Section 3 of
the Agreement.


Notifications
Securities Disclosure
Securities Disclaimer
The grant of the Options is exempt from the requirement to publish a prospectus
under the EU Prospectus Directive as implemented in the UK.
This Agreement is not an approved prospectus for the purposes of section 85(1)
of the Financial Services and Markets Act 2000 (“FSMA”) and no offer of
transferable securities to the public (for the purposes of section 102B of FSMA)
is being made in connection with the Plan. The Plan and the Options are
exclusively available in the UK to bona fide employees and former employees and
any other KO UK Subsidiary.


URUGUAY


Data Privacy


The following provision supplements Section 10 of the Agreement:


The optionee understands that his or her Data will be collected by his or her
Employer and will be transferred to KO at One Coca-Cola Plaza, Atlanta Georgia,
30313, United States and/or any financial institutions or brokers involved in
the management and administration of the Plan. The optionee further understands
that any of these entities may store the optionee’s Data for purposes of
administering his or her participation in the Plan.







